Case: 19-50411    Document: 00515857018        Page: 1    Date Filed: 05/11/2021




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 11, 2021
                                No. 19-50411
                                                                  Lyle W. Cayce
                                                                       Clerk

   Jonathan Hitt,

                                                         Plaintiff—Appellant,

                                    versus

   Marsha McLane, In her Official and Individual
   Capacity as Executive Director for Texas Civil
   Commitment Office; Brian Thomas, In his Official and
   Individual Capacity as Facility Director of the Texas
   Civil Commitment Center; Greg Hamilton, In his
   Official and Individual Capacity as Sheriff of Travis
   County, Texas; Travis County Sheriff's Office, In their
   Official and Individual Capacity; Correct Care
   Recovery Solutions, L.L.C.,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:17-CV-289


   Before Wiener, Dennis, and Duncan, Circuit Judges.
Case: 19-50411        Document: 00515857018              Page: 2      Date Filed: 05/11/2021

                                         No. 19-50411


   Per Curiam:*
           This case concerns a sexually violent predator (“SVP”) who alleges
   that he was unlawfully searched and subsequently detained because he was
   in an unauthorized relationship with his supervisor and chaperone. There are
   numerous claims here—both personal and official capacity claims—which
   we analyze separately. We reverse and remand, however, because of
   procedural errors in the district court’s order, and we direct the district court
   to consider the merits of all remaining claims, including any properly raised
   defenses based on qualified immunity.
                                        I. Background
           The following allegations are taken from the amended complaint and
   attached affidavit, which was referenced in and attached to the amended
   complaint.1 Plaintiff-Appellant Jonathan Hitt is a civilly committed SVP
   under Texas law.2 During Hitt’s commitment period, Defendant-Appellee
   Marsha McLane, the Executive Director for the Texas Civil Commitment
   Office (“TCCO”), “unlawfully arrested and confined” Hitt to the Texas
   Civil Commitment Center (“TCCC”).
           Prior to his confinement, Hitt had been a success story of the statutory
   commitment program: He lived on his own, was gainfully employed, paid



           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
            See Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498–99 (5th Cir. 2000)
   (noting that documents attached to a motion to dismiss are to be considered part of the
   pleadings for purposes of Rule 12(b)(6)).
           2
             See TEX. HEALTH & SAFETY CODE ANN. § 841.001 (West 2017); see also In re
   Commitment of Hitt, 2011 WL 5988024, at *1 (Tex. App. Dec. 1, 2011). The Texas
   legislature has found that SVPs are “extremely dangerous” and “have a behavioral
   abnormality that is not amenable to traditional mental illness treatment modalities,” which
   makes them “likely to engage in repeated predatory acts of sexual violence.” HEALTH &
   SAFETY § 841.001.




                                               2
Case: 19-50411     Document: 00515857018          Page: 3   Date Filed: 05/11/2021




                                   No. 19-50411


   property and income taxes, and held insurance. Then he met Maria Lopez,
   his employment supervisor, and began a romantic relationship with her. The
   Office of Violent Sex Offender Management had approved Lopez as a
   “collateral contact” for Hitt. The couple would go on dates (with Lopez as
   Hitt’s chaperone) and were intimate (kissing and hugging); they also
   discussed the importance of not allowing contact between Hitt and Lopez’s
   teenage daughter.
          One of Hitt’s case managers visited Hitt’s residence just after he and
   Lopez had been intimate. The case manager expressed to Hitt her favorable
   opinion of Lopez, but she and another case manager then visited Hitt at work.
   They told him that he and Lopez could not have sexual contact without
   Lopez’s permission. The next day, however, the case managers informed
   Hitt that McLane had ordered that all contact between Hitt and Lopez cease
   pending investigation.
          Hitt was summoned to the TCCO office where McLane met him for
   the first time. McLane began the meeting by threatening to incarcerate Hitt
   “for having a secretive relationship.” Hit was given a polygraph examination
   about his relationship with Lopez and failed it. As he exited the polygraph
   examination room, Hitt was met by another case manager and five men, one
   of whom was a uniformed Texas Department of Public Safety (“DPS”)
   officer. The case manager told Hitt that “it was time to take a little ride
   because [Hitt] had failed [his] polygraph exam.” When Hitt walked outside
   with her, he saw that his car had been blocked by the DPS officer. A man in
   plain clothes warned Hitt not to resist, and multiple men formed a perimeter
   around Hitt.
          Hitt was taken to the Travis County Correctional Complex where he
   was processed and locked up. He was then transferred to TCCC in a prison-
   type van. TCCC “is a high security prison inside double razor wire topped




                                         3
Case: 19-50411           Document: 00515857018              Page: 4      Date Filed: 05/11/2021




                                             No. 19-50411


   chain-link fencing . . ., including fenced in walkways, equipped with security
   cameras and motion detectors.”
            McLane visited Hitt at TCCC and informed him that “she did not
   even have a policy authorizing her to arrest or detain a person, and thereafter
   have them locked up in total confinement at the TCCC.” Hitt nevertheless
   was not permitted to leave on his own, contact an attorney, or confer with
   anyone associated with law enforcement as to why he was confined.
            Hitt claims that McLane is “not a mental health professional”
   qualified to treat his behavioral abnormality. He alleges that McLane ordered
   the polygraph examination after telling him to admit to having sexual contact
   with Lopez. Hitt is still confined at TCCC and is required to wear and pay
   for a Global Positioning Satellite (“GPS”) monitor that he wears around his
   ankle.
                                      II. Procedural History
            Proceeding pro se, Hitt instituted this § 1983 action against McLane in
   her personal and official capacities and other Defendants-Appellees,3
   claiming violations of, inter alia, the Fourth and Fourteenth Amendments.
   McLane filed a motion to partially dismiss Hitt’s unreasonable seizure and
   procedural due process claims. Her motion did not refer to Hitt’s
   unreasonable search claim. McLane argued generally that qualified immunity
   prevented claims against her in her personal capacity. In her reply brief,
   McLane added that she sought to dismiss Hitt’s substantive due process
   claims. Although she had three opportunities to do so (once in the motion to
   dismiss, once in the reply brief, and once in her response to Hitt’s objection




            3
                Hitt only appeals the personal and official capacity claims against McLane.




                                                   4
Case: 19-50411          Document: 00515857018       Page: 5    Date Filed: 05/11/2021




                                     No. 19-50411


   to a magistrate judge’s report and recommendation), McLane never stated
   that she sought dismissal of Hitt’s unreasonable search claim.
          The magistrate judge entered a report and recommendation on the
   motion to partially dismiss. The district court accepted                 those
   recommendations in part, dismissing Hitt’s unreasonable search and seizure
   and procedural due process claims in McLane’s personal capacity, and
   dismissing his substantive due process claims in McLane’s personal and
   official capacity. The court scheduled a bench trial over the remaining claims.
   After the bench trial, the district court ruled for Hitt on his procedural due
   process claim against McLane in her official capacity and ruled for McLane
   on Hitt’s unreasonable search and seizure claim against McLane in her
   official capacity.
          Hitt timely appeals. He first appeals the court’s ruling on the motion
   to partially dismiss, appealing the dismissal of:
      1. The unreasonable search claim against McLane in her personal capac-
          ity (“Claim 1”);
      2. The unreasonable seizure and procedural due process claims against
          McLane in her personal capacity (“Claims 2 and 3”); and
      3. The substantive due process claims against McLane in her personal
          and official capacities (“Claims 4 and 5”).


          Hitt also appeals the order issued after the bench trial, viz.,
      4. The unreasonable search and seizure claims against McLane in her
          official capacity (“Claims 6 and 7”).




                                          5
Case: 19-50411              Document: 00515857018              Page: 6     Date Filed: 05/11/2021




                                               No. 19-50411


                                        III. Standard of Review
              We apply different standards of review for appeals of claims dismissed
   at the Rule 12(b)(6) stage and those ruled on after a bench trial.4 As for the
   motion to partially dismiss, our review is de novo, and we take all well-pleaded
   allegations from the amended complaint as true.5 Because Hitt was a pro se
   plaintiff at the time he filed his amended complaint, we construe his pleadings
   liberally.6
              With regard to the appeal from the bench trial, we review the district
   court’s findings of fact for clear error and its conclusions of law de novo.7 The
   district court dismissed Claims 6 and 7 for lack of Article III standing, so our
   review of that ruling is de novo.8
                                               IV. Analysis
              “Section 1983 provides a private cause of action against those who,
   under color of law, deprive a citizen of the United States of ‘any rights,
   privileges, or immunities secured by the Constitution and laws.’”9 A § 1983




              4
            See, e.g., DeMoss v. Crain, 636 F.3d 145, 149, 152 (5th Cir. 2011) (applying motion
   to dismiss standard of review to certain claims and bench trial standard of review to other
   claims).
              5
                  Molina-Aranda v. Black Magic Enters., L.L.C., 983 F.3d 779, 784 (5th Cir. 2020).
              6
                  Brunson v. Nichols, 875 F.3d 275, 277 (5th Cir. 2017).
              7
                  Luwisch v. Am. Marine Corp., 956 F.3d 320, 326 (5th Cir. 2020).
              8
                  El Paso Cnty. v. Trump, 982 F.3d 332, 337 (5th Cir. 2020).
              9
                  Goodman v. Harris Cnty., 571 F.3d 388, 394–95 (5th Cir. 2009) (quoting 42 U.S.C.
   § 1983).




                                                     6
Case: 19-50411           Document: 00515857018               Page: 7       Date Filed: 05/11/2021




                                            No. 19-50411


   lawsuit may be brought against state actors in their personal or official
   capacity.10
          “In a personal-capacity suit, ‘it is enough to show that the official,
   acting under color of state law, caused the deprivation of a federal right.’” 11
   Qualified immunity is a defense to a personal capacity suit. 12 “The doctrine
   of qualified immunity shields government officials acting within their
   discretionary authority from liability when their conduct does not violate
   clearly established statutory or constitutional law of which a reasonable
   person would have known.”13
          “Official capacity suits generally represent another way of pleading an
   action against an entity of which an officer is an agent.” 14 “Unlike
   government officials sued in their individual capacities, municipal entities
   and local governing bodies do not enjoy immunity from suit, either absolute
   or qualified, under § 1983.”15 To sufficiently plead an official capacity claim
   under § 1983, a plaintiff must show that “a government’s policy or custom,
   whether made by its lawmakers or by those whose edicts or acts may fairly be
   said to represent official policy, inflicts the injury.”16
                 A. Claim 1 – Unreasonable Search (Personal Capacity)
          As to Hitt’s unreasonable search claim against McLane in her
   personal capacity, the district court held that Hitt had not rebutted qualified


          10
               Id. at 395.
          11
               Id. (quoting Kentucky v. Graham, 473 U.S. 159, 166 (1985)).
          12
               Id.
          13
               Id. (quoting Wallace v. Cnty. of Comal, 400 F.3d 284, 289 (5th Cir. 2005)).
          14
               Burge v. Par. of St. Tammany, 187 F.3d 452, 466 (5th Cir. 1999).
          15
               Id.
          16
               Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 694 (1978).




                                                   7
Case: 19-50411        Document: 00515857018             Page: 8      Date Filed: 05/11/2021




                                         No. 19-50411


   immunity, so it dismissed that claim. Curiously, the district court did not
   dismiss the unreasonable search claim against McLane in her official
   capacity, noting that McLane never moved to dismiss that claim. Hitt
   responds that McLane never moved to dismiss the unreasonable search
   claims—either the personal or official capacity claim—and that the personal
   capacity claim should not have been dismissed. He asserts that he was never
   given notice that the personal capacity claim would be dismissed. McLane
   responds by citing the general law of qualified immunity and asserts in a
   footnote that she sufficiently pleaded qualified immunity.
           We agree with Hitt. McLane’s motion referred to the unreasonable
   seizure and procedural due process claims, and she subsequently clarified
   that she was also moving to dismiss the substantive due process claims when
   the magistrate judge asked her to specify which claims she was moving to
   dismiss. Absent from McLane’s motion was any specific reference to Hitt’s
   unreasonable search claim. Thus, Hitt had no notice that the court might
   dismiss it and was deprived of a chance to offer an argument in response. We
   have held that “district courts should not dismiss claims sua sponte without
   prior notice and opportunity to respond.”17 The district court erred
   reversibly by sua sponte dismissing the unreasonable search claim against
   McLane in her personal capacity. We therefore remand for the district court
   to consider it in the first instance.
      B. Claims 2 and 3 – Unreasonable Seizure and Procedural Due Process
                                    (Personal Capacity)
           We hold that McLane’s qualified immunity defense was properly
   pleaded as to these claims, but that the district court erred in concluding that


           17
              Davoodi v. Austin Indep. Sch. Dist., 755 F.3d 307, 310 (5th Cir. 2014) (quoting
   Carroll v. Fort James Corp., 470 F.3d 1171, 1177 (5th Cir. 2006)).




                                               8
Case: 19-50411           Document: 00515857018              Page: 9      Date Filed: 05/11/2021




                                            No. 19-50411


   Hitt had not sufficiently pleaded personal involvement. We leave open the
   question whether McLane’s conduct violated clearly established law because
   the district court failed to address that issue, and we are not a court of first
   impression.18
           Personal involvement is an “essential element” of a § 1983 lawsuit. 19
   In addition, when a defendant sufficiently pleads qualified immunity, as
   McLane did to these two claims, a plaintiff must show that “the official’s
   allegedly wrongful conduct violated clearly established law.”20
           With regard to the alleged unreasonable seizure, Hitt adequately
   pleaded McLane’s personal involvement. McLane required Hitt “to remain
   in the confines of his property” for most of the day when he was residing
   there. After the confinement incident, Hitt was “being forced by . . . McLane
   to reside at the TCCC.”
           Regarding the alleged procedural due process violation, we also
   conclude that Hitt adequately pleaded McLane’s personal involvement.
   McLane ordered Hitt to take a polygraph examination after he refused to
   admit that he had engaged in sexual contact with Lopez. It was Hitt’s failure
   of the polygraph examination that led to his total confinement. McLane never
   gave Hitt a hearing. Rather, he was never “permitted an opportunity to leave
   [TCCC] on [his] own, contact an attorney, or confer with anyone associated
   with law enforcement, as to why [he] was being unlawfully arrested and
   confined.”




           18
                See Gross v. GGNSC Southaven, L.L.C., 817 F.3d 169, 183 (5th Cir. 2016).
           19
                Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983).
           20
             Pierce v. Smith, 117 F.3d 866, 871–72 (5th Cir. 1997) (quoting Salas v. Carpenter,
   980 F.2d 299, 306 (5th Cir. 1992)).




                                                   9
Case: 19-50411        Document: 00515857018               Page: 10       Date Filed: 05/11/2021




                                           No. 19-50411


        C. Claims 4 and 5 – Substantive Due Process (Personal and Official
                                          Capacities)
           Hitt alleged that McLane violated his substantive due process rights
   in two ways. He first contends that McLane’s decision to transfer him from
   community placement to TCCC and keep him there were not treatment
   decisions based on professional judgment. He then argues that McLane’s
   policy of requiring him to wear and pay for GPS monitoring while restricted
   to and confined within TCCC violated his substantive due process rights.
   The district court dismissed both claims, concluding that “Hitt does not
   explain how the alleged deprivation of [his] liberty interest might give rise to
   a substantive due process claim independent of [his] procedural due process
   claim.” This was error.
           Hitt’s substantive due process claims implicate “the right to be free
   of state-occasioned damage to a person’s bodily integrity” as protected by
   the Due Process Clause of the Fourteenth Amendment.21 State actors violate
   this right when their conduct is “arbitrary, or conscience shocking, in a
   constitutional sense.”22 Civil committees like Hitt have substantive due
   process rights independent of their procedural due process rights. In relation
   to the first substantive due process claim, the United States Supreme Court
   has stated that “due process requires that the conditions and duration of
   confinement . . . bear some reasonable relation to the purpose for which




           21
              Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443, 450 (5th Cir. 1994) (en banc)
   (alteration omitted).
           22
             Doe ex rel. Magee v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 867 (5th
   Cir. 2012) (quoting Cnty. of Sacramento v. Lewis, 523 U.S. 833, 847 (1998)).




                                                10
Case: 19-50411        Document: 00515857018              Page: 11        Date Filed: 05/11/2021




                                          No. 19-50411


   persons are committed.”23 With regard to Hitt’s second substantive due
   process claim, the Supreme Court has confirmed that it is the substantive
   component of the Due Process Clause that is implicated in civil committees’
   right to adequate conditions and durations of confinement.24
           Hitt alleged both substantive and procedural due process violations.
   The district court erred by grouping these claims together.25 On remand, the
   district court must separately consider the merits of each of these claims,
   including McLane’s defense of qualified immunity. We express no opinion
   on whether McLane’s conduct violated Hitt’s substantive due process rights
   and, if so, whether she did so in violation of clearly established law.
     D. Claims 6 and 7 – Unreasonable Search and Seizure (Official Capacity)
           After a bench trial, the district court ruled for McLane on the Fourth
   Amendment unreasonable search and seizure claims against her in her official
   capacity, holding that Hitt lacked standing to assert these claims. The court
   ruled that Hitt sufficiently alleged an injury-in-fact and traceability, but that
   he did not prove that his injuries were redressable. This too was error.




           23
              Seling v. Young, 531 U.S. 250, 265 (2001) (citing Foucha v. Louisiana, 504 U.S.
   71, 79 (1992); see Youngberg v. Romeo, 457 U.S. 307, 324 (1982); Jackson v. Indiana, 406 U.S.
   715, 738 (1972)).
           24
                See Foucha, 504 U.S. at 80 (noting that substantive due process protects
   “freedom from bodily restraint” without regard for the “fairness of the procedures used
   to implement” the government’s actions); see also Youngberg, 457 U.S. at 320 (noting that
   it is the “substantive right protected by the Due Process Clause” that a court must balance
   to ensure that the liberty interest of the committee is not infringed upon).
           25
              The district court also erred by accepting the magistrate judge’s report and
   recommendation that the substantive due process claims be dismissed as being only as-
   applied challenges to the Texas SVP Act. Hitt did make facial and as-applied constitutional
   challenges to the Act. However, he made those challenges “in the alternative” to his other
   claims. Hitt independently claimed that his substantive due process rights were violated.




                                                11
Case: 19-50411          Document: 00515857018                Page: 12   Date Filed: 05/11/2021




                                              No. 19-50411


           Article III standing requires a traceable injury-in-fact that is
   redressable, i.e., “it must be ‘likely,’ as opposed to merely ‘speculative,’ that
   the injury will be ‘redressed by a favorable decision.’” 26 The trial evidence
   shows that Hitt’s injuries are redressable. First, he will likely be released to
   community placement soon, so a favorable ruling by the court would ensure
   that, upon release, Hitt would not be subjected to the same alleged
   unconstitutional conduct. Second, the trial evidence shows that Hitt is likely
   to be subjected to the same alleged unconstitutional searches after his
   release—if in fact these searches violate the Fourth Amendment. McLane
   confirmed that TCCO gives no notice before it conducts searches. She also
   confirmed that TCCO policy does not constrain how, where, or when a
   search may take place. McLane testified that “we’re always suspecting
   something with the [SVPs]” because of “[t]he history of their behavior and
   how they hide things and they’re sneaky.” These searches generally occur
   “late at night.” Third, the trial evidence shows that these allegedly
   unreasonable seizures are likely to occur again and are therefore redressable
   by a court order finding that the seizures are unlawful. McLane confirmed
   that, in her view, she holds “unlimited authority to designate [the place SVPs
   reside] unless they challenge it.” The trial testimony also confirms that
   TCCO does not give notice before it moves an SVP to “a more restrictive
   setting.” McLane is “responsible for the increase in restrictions.” She
   agreed that her authority is “unlimited.”
           In sum, a favorable ruling from the district court would likely redress
   the alleged unconstitutional search and seizure because it would prevent
   McLane from violating Hitt’s constitutional rights. 27 We express no opinion


           26
             Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (quoting Simon v. Eastern
   Ky. Welfare Rts. Org., 426 U.S. 26, 38, 43, 96 (1976)).
           27
                See Lujan, 504 U.S. at 560.




                                                  12
Case: 19-50411       Document: 00515857018              Page: 13     Date Filed: 05/11/2021




                                         No. 19-50411


   on the merits of these claims, leaving it to the district court, on remand, to
   decide the merits in the first instance.28
                                       V. Conclusion
           For the foregoing reasons, the district court’s judgment as to all
   appealed claims is REVERSED and REMANDED for further proceedings
   consistent with this opinion.




           28
             Hitt also appeals the district court’s order denying him leave to amend his
   complaint. He contends that he should have been allowed to plead additional facts showing
   McLane’s personal involvement in the alleged procedural due process violation. We need
   not decide this issue, however, because we hold that Hitt adequately alleged a procedural
   due process violation against McLane in her personal capacity.




                                              13